IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00157-CR

MANUEL DELATORRE PEREZ,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2017-150-C1


                           MEMORANDUM OPINION


       Manuel Delatorre Perez appeals from two convictions for sexual assault of a child.

TEX. PENAL CODE ANN. § 22.011 (West 2011). Perez complains that the trial court abused

its discretion by admitting evidence of extraneous offenses pursuant to Rule of Evidence

404(b) because the State's notice was insufficient, which constituted an unfair surprise to

him. Because we find no reversible error, we affirm the judgments of the trial court.
                             NOTICE OF EXTRANEOUS OFFENSES

        In his sole issue, Perez complains that the notice provided by the State pursuant to

Rule 404(b) of the Rules of Evidence was insufficient to give him notice of additional

sexual offenses that occurred after the alleged offenses for which he was tried and the

lack of adequate notice constituted an unfair surprise to him.

        Rule 404(b)(2) states in relevant part:

        On timely request by a defendant in a criminal case, the prosecutor must
        provide reasonable notice before trial that the prosecution intends to
        introduce such evidence … in its case-in-chief.

TEX. R. EVID. 404(b).

        During his cross-examination of the victim, the victim was asked whether he had

gone back to Perez's house after the alleged offenses. The victim responded to Perez's

question stating that he had been forced to engage in sexual encounters with Perez at his

house after the alleged offenses. After the victim's answer, counsel for Perez asked to

approach the bench and objected to the failure of the State to provide adequate notice

pursuant to Rule 404(b). However, because this evidence was not admitted during the

State's case-in-chief, the sufficiency of the notice is not at issue. See Jaubert v. State, 74
S.W.3d 1, 4 (Tex. Crim. App. 2002) ("The extraneous offense evidence in this case was

introduced during cross-examination and rebuttal testimony, not in the State's case-in-




Perez v. State                                                                          Page 2
chief. Therefore, appellant was not entitled to notice of the extraneous offenses."). We

overrule Perez's sole issue.1

                                              CONCLUSION

        Having found no reversible error, we affirm the judgments of the trial court.




                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins2
Affirmed
Opinion delivered and filed February 20, 2019
Do not publish
[CRPM]




1
  The State's notice stated that the State intended to offer evidence of "Any and all facts and circumstances
surrounding the bad acts and criminal conduct following the charged offense of Aggravated Sexual Assault
of a Child, where defendant blackmailed complainant multiple times in the weeks following the initial
assault into engaging in continued sexual assaults of complainant, with the Defendant threatening to tell
friends or family members about the sexual encounters" during its case-in-chief or the punishment phase
of the trial. Even if the notice provisions of Rule 404(b) were applicable, the notice was adequate to inform
Perez of the State's intent to admit evidence of the subsequent nonconsensual sexual encounters at issue.

2The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).


Perez v. State                                                                                        Page 3